Citation Nr: 1144897	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case was brought before the Board in July 2007, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

This case was brought before the Board in October 2010, at which time the claim was referred to the Veterans Health Administration (VHA) to obtain a medical opinion.  The requested opinion having been obtained, the case is once again before the Board for appellate consideration of the issue on appeal.

The Board notes that in a September 2010 brief, the Veteran's representative raised the issue of entitlement to an increased evaluation for a service-connected right knee disability.  As this issue has not yet been adjudicated by the RO, the Board does not have jurisdiction over it.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with left ear hearing loss for VA purposes that is etiologically related to active service.




CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   Nevertheless, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board observes the report of a November 2010 VA audiological examination indicates the Veteran is currently diagnosed with left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

In this case, the Board acknowledges that the Veteran's service treatment records do not indicate a left ear hearing loss disability for the purposes of 38 C.F.R. § 3.385.  However, the Board has obtained a VHA opinion that supports a causal link between such disability and service.  Specifically, following a review of the Veteran's claims file, including service treatment records, the VA audiologist opined that, while it is more likely the current degree of left ear hearing loss is due to civilian occupational noise exposure, it is at least as likely as not that at least some of the Veteran's current hearing loss is due to military noise exposure.  In this regard, the VA audiologist noted that, since higher frequencies (6000 Hertz) were not tested at the time of military induction or separation, the possibility that there was a standard threshold shift (STS) at this frequency during active military service cannot be ruled out.

Given this favorable opinion, the Board finds that it is more likely than not that left ear hearing loss was incurred as a result of service.  Accordingly, service connection is established for this disability, and the claim is granted in full.



ORDER

Service connection for left ear hearing loss is granted.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


